On the trial of this case in the lower court, judgment was rendered in favor of plaintiff (appellee); being dissatisfied with said judgment on account of its alleged insufficiency as to amount of recovery, the plaintiff in due time made and entered a motion seeking to have the judgment set aside and a new trial granted in the court below. Due and legal notice of said motion was served upon the adverse party and the motion was duly brought to the attention of the court, and was, by the court, set down on a given date for hearing. It appears from the record and motion filed in this court that subsequent to the foregoing and while said motion for a new trial was pending, the appellants filed an appeal bond seeking to appeal to this court. Certificate of appeal was forwarded and the case docketed in this court. The motion now under consideration is to dismiss the appeal. It affirmatively appearing that the attempted appeal was premature, the case still legally pending in the lower court, said motion to dismiss is hereby granted and the purported appeal is dismissed.
Appeal dismissed.